Citation Nr: 0515911	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  99-21 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a fractured jaw, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased initial evaluation for 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran had active duty from July 1980 to June 1981 and 
several periods of active duty for training (ACDUTRA) as a 
member of a state Army National Guard from September 1978 to 
April 1980, including a period from September 1978 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, that denied the veteran's claim of entitlement 
to an increased rating for his service connected residuals of 
a fractured jaw, and which granted the veteran entitlement to 
service connection for headaches, at a 10 percent evaluation.  

The Board also notes that, in a December 2004 rating 
decision, the veteran was granted service connection for 
intermittent diplopia as secondary to the residuals of a 
fractured jaw, at a noncompensable level.  The veteran has 
not appealed this decision.  Therefore, the remaining issues 
in appellate status are as noted on the title page of this 
decision.


FINDINGS OF FACT

1.  The veteran's service connected residuals of a fractured 
jaw are currently manifested by pain and severe limitation of 
interincisal range of motion.

2.  Prior to April 1, 2004, the veteran's service connected 
headaches are manifested by characteristic prostrating 
attacks averaging one in two months over the previous several 
months.  

3.  Effective April 1, 2004, the veteran's service connected 
headaches are manifested by characteristic completely 
prostrating attacks averaging one in two months over the 
previous several months.  

CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 40 
percent for the service-connected residuals of a fractured 
jaw have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 3.321(b), 4.150, Diagnostic Code 9905 (2004).

2.  Prior to April 1, 2004, the criteria for an increased 
rating in excess of 10 percent for the veteran's service 
connected headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 8100(2004.

3.  Effective from April 1, 2004, the criteria for a 50 
percent evaluation for the service-connected headaches have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.124a, Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claims for service connection.  The veteran 
was provided with a copy of the rating decision noted above, 
two statements of the case dated September 1999 and December 
1999, a March 2004 VCAA letter, and a supplemental statement 
of the case dated December 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  He was also informed of what 
evidence VA would obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran has received numerous VA examinations 
during the course of this appeal.  

The Board notes the veteran was not was informed of the VCAA 
subsequent to the appealed rating action in violation of the 
VCAA and he has not been specifically informed to furnish 
copies of any pertinent evidence in his possession not 
previously submitted as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Factual Background

The service medical records reflect that the veteran was 
treated beginning in December 1978 for a fracture of the left 
angle and right body of the mandible.  Following a VA 
examination in May 1985 the RO in July 1986 granted service 
connection for the residuals of a fractured mandible and 
assigned a non-compensable rating.  

The veteran has been treated at VA facilities periodically 
throughout the course of this appeal for ongoing treatment 
for his jaw, and continued complaints of headaches.  

He was hospitalized in May 1992.  At that time he underwent a 
bilateral temporomandibular joint arthroscopy.

An MRI of the veteran's temporomandibular joints (TMJs) in 
March 1993 noted anterior and medical displacement of the 
left TMJ meniscus, particularly prominent in the open 
position.  This was felt to indicate a posterior band tear 
rather than an opening click type clinical picture.  This 
most likely represented an internal derangement on the left 
side.  The right side showed no particular abnormality.

In September 1993 he was hospitalized at a VA facility during 
which he underwent surgical repair of the meniscus of the 
left temporomandibular joint.

The veteran received A VA neurological examination in June 
1994.  At that time, the veteran complained of headaches in 
the occipital area some part of every day.  He indicated that 
usually, he was pain free in the morning, but the headache 
would begin and increase in severity as the day wears on.  
His neurological examination was noted to be negative.  The 
veteran was diagnosed with a fractured mandible in the past.  
The examiner indicated that the veteran's headaches did not 
appear to be related to the mandible fracture, and instead 
found them more vascular in nature.

The veteran received a VA dental examination in June 1994.  
At that time, numerous prior dental surgeries were noted.  
Examination revealed a removable plastic stent which was used 
to relieve pressure on the TMJs, and prevent the mandible 
from fully closing, thereby relieving stress on the joints.  
He complained of contact pain in the left TMJ, a more severe 
and "ripping stabbing" pain in the left joint when closing, 
and severe pain in the right TMJ when the mouth was opened.  
The mouth opening was limited to less that 3/4 of an inch.  He 
described the pain as being so severe at times that he felt 
he might pass out.  His activities were limited so as not to 
produce clenching, stress, strain, or blows to the jaw which 
would aggravate his condition.

A VA examination in October 1994 indicates that the veteran 
reported contact pain, including a throbbing pain in the left 
TMJ, and ringing in his left ear.  Upon examination, it was 
noted that the veteran was wearing a bite appliance.  There 
was noted to be a maximum opening of the mandible without the 
appliance of 10 mm, measured from the maxillary central 
incisors to the mandibular central incisors.  There was a one 
to two millimeter movement of the mandible in the right and 
left excursions.  Since he could not apply too much pressure 
with his mandible, his diet was limited to soft foods.  He 
was diagnosed with TMJ dysfunction syndrome with severe 
limited motion of the mandible.

In January 1995 the RO increased the 10 percent rating in 
effect for the residuals of the fractured jaw to 40 percent.

The veteran received an additional VA examination in June 
1995.  At that time, he reported constant pain in his face, 
more so the left side, and stated he couldn't open his jaw or 
bite down.  He reported that the only food he could eat was 
pureed, that he had to wear a plastic night guard, and that 
he was unable to brush his teeth.  The veteran was noted to 
only be able to open his mouth 3-4mm.  The veteran was given 
a diagnosis of locked jaw due to muscle contraction, which 
could not open or close.

The veteran received a VA neurological examination in July 
1995.  At that time, he complained of headaches which usually 
occurred in the evening and were a pressure-type of pain.  He 
reported trouble opening and closing his mouth.  His mouth 
was noted to be half open, and the veteran talked without 
moving his jaw.  The veteran was diagnosed with TMJ, and 
noted to possibly have recurrent headaches with this.  The 
examiner indicated that he did not see any definite objective 
neurological findings. 

In December 1996 the veteran was awarded disability benefits 
by the Social Security Administration based on several 
disabilities, including the TMJ syndrome.

The veteran received a VA examination in June 1998.  At that 
time, the veteran reported chronic pain every day, and 
bilateral TMJ problems with muscle weakness.  It was noted 
that, because of masticatory function, the veteran could not 
eat food except pureed, and could not have dental treatment.  
Many missing teeth were noted.  At that time the masticatory 
surface could not be replaced by a prosthesis.  Limitation of 
interincisal range of motion was noted to be 0 to 3 mm.  
Right and left excursions were noted to be 0-2 mm.  Bone loss 
was noted on the lower left mandible due to loss of teeth.  
The veteran also had lost bone support due to his inability 
to open his mouth.  X-rays noted abscess on tooth number 20, 
and there was a major bone loss on mandibular anterior teeth.  
He was also noted to have a horizontal bone loss that had 
taken place over the last several years.

A June 1998 MRI of the veteran's mouth noted the right TMJ 
appeared grossly unremarkable, but the condyle on the left 
appeared abnormally flattened and there was abnormal motion 
evident as well.  The examiner questioned the presence of 
excessive tissue in the fossa which he felt might be 
preventing normal positioning of the condyle in the closed 
view.

In July 1998 the RO granted service connection for headaches 
on a secondary basis and assigned a 10 percent rating, 
effective from July 29, 1992.  The veteran was subsequently 
granted unemployability benefits, effective from July 29, 
1992.

The veteran received a VA examination for his headaches in 
May 2002.  At that time, the veteran reported headaches in 
the form of radiating pain from the back of the TMJ joint to 
the temporal area and then back to the neck muscle.  The 
veteran was noted to be only able to open his jaw about one 
centimeter.  Cranial nerve V was noted to appear normal in 
strength, but there was significant disability in opening the 
jaw and moving it side to side.  There was mild tenderness in 
the TMJ area, temporal muscles bilaterally, and tenderness in 
the paraspinal neck muscles.  The examiner found that the 
veteran's headaches were secondary to the jaw dislocation and 
jaw dysfunction, and were not a primary problem or a vascular 
headache.

The veteran received a VA examination for his jaw in May 
2002.  At that time, pain was reported in his TMJs, 
particularly on the left side.  The veteran was noted to have 
a moderate to severe functional impairment due to loss of 
motion in his TMJs.  He also had some masticatory function 
loss due to his loss of motion as well as some missing teeth.  
He was noted to be missing teeth numbers 5, 13, 18, 19, 20, 
and 30.  The teeth that were missing could be replaced by a 
prosthesis, provided the veteran was able to open his mouth 
wider than he could now.  His maximum opening in the 
interincisal range was less than 10mm.  His right excursion 
was about 1mm.  His left excursion was 2mm.  His range of 
motion was very limited, and he had considerable trismus.  He 
had moderate bone loss, mandibular, right side, possibly 
secondary to tooth loss and periodontal disease.  He had some 
bone loss associated with some periodontally involved teeth.  
All his remaining dentition had advanced periodontal disease, 
very likely secondary to his inability to open his mouth for 
adequate dental care and home care.  The examiner indicated 
that it did not appear that the loss of teeth that the 
veteran experienced was due to loss of the substance of the 
maxillary or mandible.  The veteran was missing teeth very 
likely secondary to periodontal disease, secondary to his 
inability to open his mouth and obtain adequate dental care 
and home care.  The examiner assessed the severity of the 
veteran's TMJ condition as moderate to severe.  The veteran 
had very limited range of motion with considerable trismus 
which made it difficult for him to not only eat, but also 
obtain dental care and home care.

The veteran received a further VA examination in March 2004.  
At that time, he was noted to have experienced a moderate to 
severe masticatory functional impairment due to loss of 
motion in his TMJs.  He also had some masticatory function 
loss due to his loss of motion.  Also, he was missing several 
teeth.  His remaining teeth had advanced periodontal disease 
most likely due to his inability to properly maintain good 
oral hygiene.  He was missing teeth 1, 5, 7, 10, 13, 16, 17, 
18, 19, 20, 24, 30, 31, and 32.  His remaining teeth were 
periodontally compromised, and the examiner opined that full 
mouth extraction may be indicated.  Complete upper and lower 
dentures could be fabricated after extractions, pending 
treatment of his trismus and greater maximum opening of the 
mouth.  His maximum interincisal opening was less than 10mm.  
His right excursion was about 5mm.  His left excursion was 
about 3mm.  His range of motion was very limited.  He had 
moderate bone loss secondary to loss of teeth and periodontal 
disease.  All remaining teeth had advanced periodontal 
disease very likely caused by his inability to open his mouth 
for adequate dental care and home oral hygiene.  He was also 
noted to have persistent chronic pain in his left TMJ joint 
and his left face.

The veteran received a VA examination for his jaw in April 
2004.  At that time, the veteran's history of facial pain 
with an injury to the jaw after being in a fight in 1978 was 
noted.  Currently, the veteran reported taking significant 
pain medication for this condition, as well as wearing an 
occlusal splint, which makes him feel much more comfortable 
by keeping his mouth open slightly.  He tends to wear this 
splint continuously.  The veteran reported a significant 
amount of facial pain when trying to talk or chew.

Upon examination, the veteran was noted to have a limited 
opening of his mandible to an interincisal space of 
approximately 25mm, whereas normal was 40mm.  The veteran 
also deviated to the right side when he opened his mouth, to 
approximately 3.5 mm.  The lateral excursion of his lower jaw 
was limited to 5mm, with an excursion to the right, and 
approximately 3mm of excursion to the left.  Intraorally, the 
veteran had poor oral hygiene, and was missing multiple 
teeth.  He did have his occlusal splint, which was in place, 
but which sat over the occlusal surfaces of his remaining 
teeth.  The teeth which he had were teeth 2, 3, 4, 6, 8, 11, 
12, 14, 15, 21, 22, 23, 25, 26, 27, 28, and 29.  It was noted 
that teeth 8 and 9 were mobile and he had internalized 
erythematous gingiva and significant calcium accumulation 
along the gingival margins.  The veteran's left lateral 
pterygoid muscle was also tender upon examination.  During 
the examination, the veteran did complain that the pain shot 
up over the left side of his head and down and across the 
back of his head.  He had mild tenderness when palpated over 
the joint space of the left temporomandibular joint, but no 
crepitus or clicking was noted on either side of the TMJ upon 
auscultation.  Review of the X-rays noted that the right 
mandibular condyle was noted to be of normal shape.  The left 
condylar head was noted to have some flattening, but was not 
grossly abnormal.  The veteran was diagnosed with significant 
mandibular limitation of motion with significant discomfort 
and pain extending up the left side of his face.  The veteran 
also suffered from significant dental problems, including 
advanced periodontal disease.  The veteran was also noted to 
have persistent chronic pain of the left face and advanced 
periodontal disease, and also had unstable occulation 
secondary to multiple missing teeth.

The veteran received a further VA examination for his 
headaches on April 1, 2004.  At that time, the veteran 
reported that he started having headaches almost immediately 
after injuring his jaw in 1978, but since 1993, the headaches 
had gotten more frequent and severe.  The typical headaches 
he had were described as originating in the upper jaw area, 
and seemed to be triggered by the jaw pain.  Subsequently, 
the pain occurred in the bilateral temporal region and 
radiated back to the occipital headaches region.  The pain 
was severe, pressure type pain which could be associated with 
photophobia and overall diffuse feeling of fatigue.  There 
was no nausea, vomiting, or visual changes with headache.  
The headaches could be triggered especially by talking for 
long periods of time, sneezing, coughing or especially 
yawning.  The headaches were noted to be as frequent as 4-5 a 
week, and could sometimes last all day.  Other times the 
headaches could last for days or weeks at a time.  The 
duration of the headaches is very variable.  When he does get 
the headaches, he states that he becomes incapacitated and 
the only thing he can do is lie down and rest.  He had no 
other focal neurological complaints.  Neurological 
examination was normal.  The veteran was diagnosed with 
chronic headaches which were primarily triggered by his jaw 
pain and by certain activities.  The veteran reported that 
these headaches were incapacitating and usually resulted in 
him having to rest or lie down most of the day.  The examiner 
felt that these headaches were triggered by the veteran's jaw 
pain.

Entitlement to an increased evaluation for the residuals of a 
fractured jaw, currently evaluated as 40 percent disabling

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. § 
4.45.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  

The appellant is currently service-connected for residuals of 
a fractured jaw under the provisions of 38 C.F.R. § 4.150.  
He is assigned a 40 percent evaluation under Diagnostic Code 
9905, for limited motion of temporomandibular articulation.  
Under that Diagnostic Code, an interincisal range of motion 
of zero-10 millimeters warrants a 40 percent rating.  An 
interincisal range of 11-20 millimeters warrants a 30 percent 
rating.  A 20 percent rating is warranted for an interincisal 
range of 21-30 millimeters.  An interincisal range of 31-40 
millimeters warrants a 10 percent rating.  A range of lateral 
excursion of zero-4 millimeters warrants a 10 percent rating.  
Ratings for limited interincisal movement shall not be 
combined with ratings for limited lateral excursion.  38 
C.F.R. § 4.150.

The veteran could also be rated under several other 
diagnostic codes.

Loss of the approximately one-half of the mandible, involving 
temporomandibular articulation, is required to warrant a 50 
percent disability rating. 38 C.F.R. § 4.150, Diagnostic Code 
9902 (2004).

Loss of part or the whole ramus, involving bilateral loss of 
the temporomandibular articulation warrants a 50 percent 
rating. 38 C.F.R. § 4.150, Diagnostic Code 9906 (2004).

In this regard, the May 2002 VA examination noted an 
interincisal range of less than 10mm, March 2004 VA 
examination noted a maximum interincisal opening of less than 
10mm, and most recently the April 2004 VA examination found 
the veteran to have a opening of his mandible limited to 
approximately 25 mm.  The 40 percent rating currently in 
effect is the highest rating authorized under Diagnostic Code 
9905.  

The Board has considered a higher rating for the veteran 
under other pertinent Diagnostic Codes.  However, the veteran 
has not shown loss of part or the whole ramus, or loss of 
approximately one half of the mandible, such that a higher 
rating would be warranted.

The Board has considered pain-related functional impairment 
as set forth in the DeLuca case.  However, the Board finds 
that the degree of pain-related functional impairment is 
reflected in the current 40 percent rating.

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards.  Such factors for an 
extraschedular rating are not present in the instant case.  
The Board also noted that the veteran is in receipt of 
unemployabillty benefits effective from July 1992.

Thus, the Board finds that the veteran is currently properly 
rated as 40 percent disabling for his residuals of a 
fractured jaw.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


Entitlement to an increased initial evaluation for headaches, 
currently evaluated as 10 percent disabling.

As noted above, disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The veteran's headaches, currently evaluated as 10 percent 
disabling, are rated as analogous to migraine headaches under 
the criteria of Diagnostic Code 8100, where a 10 percent 
evaluation is assigned for headaches with characteristic 
prostrating attacks averaging one in two months over the 
previous several months.  A 30 percent evaluation may be 
assigned for headaches with characteristic prostrating 
attacks occurring on an average once a month over the 
previous several months.  A 50 percent evaluation is 
warranted for headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a (2004).  

The first aspect of the claim to be determined is whether a 
rating in excess of 10 percent is warranted prior to April 1, 
2004.  In this regard the records show that the veteran was 
seen at VA facilities on occasion for headaches.  However, 
when evaluated by the VA in June 1944, he described the 
headaches as in the occipital area some part of every day.  
He indicated that usually, he was pain free in the morning, 
but the headache would begin and increase in severity as the 
day wears on.  Additionally, during the VA examination in 
July 1995 he reported that the headaches usually occurred in 
the evening and were a pressure-type of pain and when 
evaluated in May 2002 the veteran reported headaches in the 
form of radiating pain from the back of the TMJ joint to the 
temporal area and then back to the neck muscle.  

After reviewing the record the Board find the evidence does 
not show the presence of characteristic prostrating headache 
attacks which occur on an average once a month over the 
previous several months.  According prior to April 1, 2004, a 
rating in excess of 10 percent is not warranted.

However, the VA examination conducted on April 1, 2004 showed 
that his headaches were as frequent as 4-5 times a week, 
could last all day, and were incapacitating to such a degree 
that he had to lie down and rest when they occurred.  The 
Board finds that the evidence is equipoise as to whether the 
headache attacks are completely prostrating.  As such the 
benefit of the doubt is in the veteran's favor.  38 C.F.R. 
§ 3.102.  Accordingly, the Board finds that the veteran's 
headaches satisfy the criteria for a 50 percent rating, which 
is the maximum rating available under this Diagnostic Code.

Additionally, the evidence does not show that the headaches 
required frequent periods of hospitalization.  Also, any 
interference with employment is included in the 50 percent 
rating which contemplates severe economic inadaptability.  As 
such the Board finds that extraschedular consideration under 
38 C.F.R. § 3.321(b)(1) is not warranted.  

According the veterans headaches are rated as 10 percent 
disabling prior to April 1, 2004 and 50 percent disabling 
effective from April 1, 2004.  Fenderson v. West, 12 Vet. 
App. 119 (1999)


ORDER

Entitlement to an increased evaluation for the residuals of a 
fractured jaw, currently evaluated as 40 percent disabling, 
is denied.

Entitlement to a rating in excess of 10 percent for headaches 
prior to April 1, 2004 is denied.  

Entitlement to an increased rating of 50 percent for 
headaches effective from April 1, 2004 is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


